UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1354


MARK MURPHY; HOPE MURPHY,

                    Plaintiffs - Appellants,

             v.

MCCABE, WEISBERG & CONWAY, L.L.C.; SURETY TRUST, LLC; THE
BANK OF N.Y. MELLON; BANK OF AMERICA; BANK OF NEW YORK
MELLON, f/k/a Bank of N.Y., as trustee; COUNTRYWIDE FINANCIAL
CORPORATION; CWABS, INC., Asset Backed Certificates, Series 2005-16;
DITECH FINANCIAL, LLC,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-01095-LO-TCB)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Murphy, Hope Murphy, Appellants Pro Se. Abby Kelley Moynihan, MCCABE
WEISBERG & CONWAY, LLC, Laurel, Maryland; Brian Allen Calub,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark and Hope Murphy appeal the district court’s order granting the Defendants’

motion to dismiss the Murphys’ civil action related to a residential deed of trust. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Murphy v. McCabe Weisberg & Conway LLC, No.

1:17-cv-01095-LO-TCB (E.D. Va. Feb. 27, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2